DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent process claims 1, 13, and 20 allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to process claim 1: "A method of manufacturing a semiconductor structure, the method comprising: providing a substrate; forming a first conductive layer having a first opening over the substrate; depositing a first dielectric layer over the first conductive layer and covering the first opening; forming a second conductive layer having a second opening over the first dielectric layer; depositing a second dielectric layer over the second conductive layer and covering the second opening; performing an etching operation through the second dielectric layer at the second opening and the first dielectric layer at the first opening to form a first via; and forming a first conductive structure in the first via," as specifically performed with the recited structures. 
With respect to process claim 13: "A method of manufacturing a semiconductor structure, the method comprising: providing a substrate; forming a first conductive layer over the substrate, the first conductive layer comprising a first opening; depositing a first dielectric layer over the first conductive layer and within the first opening; forming a second conductive layer over the first dielectric layer and the first conductive layer, the second conductive layer comprising a second opening laterally spaced apart from the first opening; forming a second dielectric layer over the second conductive layer, the first dielectric layer and the first conductive layer; forming a first via through the second dielectric layer and the first dielectric layer at the first opening; and forming a second via through the second dielectric layer at the second opening and the first dielectric layer," as specifically performed with the recited structures. 
With respect to process claim 20: " A method of manufacturing a semiconductor structure, the method comprising: forming a patterned first conductive layer over a substrate, wherein the patterned first conductive layer comprises a planar upper surface and defines a first opening; depositing a first dielectric layer over the first patterned conductive layer and within the first opening; forming a patterned second conductive layer over the first dielectric layer, wherein the patterned second conductive layer comprises a planar upper surface and defines a second opening; depositing a second dielectric layer over the second patterned conductive layer and within the second opening; forming a patterned third conductive layer over the second dielectric layer, wherein the patterned third conductive layer comprises a planar upper surface and defines a third opening overlapping the first opening; forming a third dielectric layer over the third patterned conductive layer; forming a first via through the first patterned conductive layer at the first opening and the third patterned conductive layer at the third opening, the first via exposing the planar upper surface of the first patterned conductive layer and the planar upper surface of the third patterned conductive layer; forming a second via through the second patterned conductive layer at the second opening and the third dielectric layer, the second via exposing the planar upper surface of the second patterned conductive layer; and forming a first conductive structure and a second conductive structure in the first via and the second via, respectively," as specifically performed with the recited structures. 
Although various prior art references (see, for example, Childs '0675) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations (especially forming the conductive layers, including the opening, and then forming the dielectric layers above/over the conductive layers, and then forming the vias through the dielectrics), as performed with the recited structures, in the context of the independent claims. 
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814